DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 04/06/2022.

By the amendment of 04/06/2022, claims 1-4, 8-11 and 15-18 have been amended. Claims 5-7, 12-14 and 19-21 have been canceled. Claims 1-4, 8-11 and 15-18 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022, 04/02/2022 and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant states (Remarks page 2 and 11) that the submitted replacement drawings overcome the drawings objections of the Non-Final Rejection of 10/06/2022.  The Examiner notes however that there remains several Figures with continuing issues that must be addressed, as stated in the updated objection to the drawings below.
Applicant argues (Remarks pages 11-12), regarding the 35 USC 102 rejections of claims 1, 8 and 15 by Lepore, that Lepore fails to disclose storing both the converted format and source formats together to simultaneously display both. The Examiner respectfully disagrees. Lepore discloses a search functionality initiated in the converted dataset (¶39-42, ¶45, ¶47) for searching through saved source data files and displaying the results of the source search in a sub-window simultaneously with the converted dataset (¶47, ¶60). The argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, each of claims 1, 8 and 15 recite the limitation: “and (c) the first tag maps the first portion of the dataset to the source format structure” in respective lines 27, 29, 29.  In each case, the limitation in question has already been previously cited in each respective claim when referring to the first tag which tags a first portion of the dataset.  In the case of this repeated second instance, it is unclear if the first tag is remapping the first portion or whether this was to be a second tag mapping the second portion.
Claims 2-4, claims 9-11 and claims 16-18, which depend, respectively, on claims 1, 8 and 15, are similarly rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepore et al. (US 2010/0077320 previously presented).

Regarding claim 1, Lepore discloses a method for simultaneously displaying a dataset in a converted format structure and a source format structure via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (¶19, ¶52-53: converting source documents into interactive documents for a user to view in a web browser, ¶42, ¶45: displaying converted and source formats), the method comprising: 
accessing a dataset in the converted format structure (¶50-52: accessing HTML dataset for all converted SGML), wherein (1) the converted format structure represents the dataset after having been converted from the source format structure to the converted format structure (¶50-51: HTML javascript is the converted format), (2) the converted format structure indicates a converted organizational framework for the dataset (¶50: HTML standard), and (3) source format structure indicates a source organizational framework for the dataset (¶50-52: SGML/XML);
identifying the source format structure for the dataset based at least in part on metadata in the dataset (¶38: document type definitions and mapping for formatting in accordance with NAVSEA02); 
assigning a first tag to first portion of the dataset in the converted format structure component (¶38-40, Fig. 1-2: mapping SGML attributes and tags), wherein the first tag (1) identifies the source format structure and the first portion of the dataset in the converted format structure (¶51, 60: search functionality from the corresponding frame to search corresponding SGML plain text file), (2) enables display of the first portion of the dataset in the source format structure via a window of the IETM viewer (¶60: displayed interactively in the query interface, ¶47: displayed in cascading windows of the IETM), and (c) the first tag maps the first portion of the dataset to the source format structure (¶60);
assigning a second tag to a second portion of the dataset in the converted format structure component (¶38-40, Fig. 1-2: mapping SGML attributes and tags), wherein the second tag (1) identifies the source format structure and the second portion of the dataset in the converted format structure (¶51, ¶60: search functionality can parse/search plural SGML plain text files), (2) enables display of the second portion of the dataset in the source format structure via a window of the IETM viewer (¶60, ¶47), and (c) the first tag maps the first portion of the dataset to the source format structure (¶60);
receiving input for a request to view at least a portion of the dataset by a user signed into the IETM (¶52-53: allow user of web browser to access/view source document information, Fig. 4), wherein the request is made by the user via the IETM viewer executing on a user computing entity (¶53); and 
responsive to receiving the input: 
generating the window based at least in part on the converted format structure and the source format structure (¶47, ¶60: query interface pop-up sub windows), wherein the window is configured to simultaneously display (1) a portion of the dataset in the converted format structure in a first area of the window (¶47, ¶60: query interface), (2) the first portion of the dataset formatted in the source format structured based at least in part on the first tag in a second area of the window (¶47, ¶60: the query results of the plural SGML plain text search), and (3) the second portion of the dataset formatted in the source format structure based at least in part on the second tag in the second area of the window (¶47, ¶60: the query results of the plural SGML plain text search); and 
providing the window for display via the IETM viewer (Fig. 3-4).  

Regarding claim 2, Lepore discloses a method of claim 1, wherein the source format structure comprises at least one of a title description, a chapter description, a paragraph description, a heading description, a sub-heading description, a figure description, and a table description for the component of the information corresponding to the source format structure (¶19-20, ¶47, ¶60).  

Regarding claim 3, Lepore discloses a method of claim 1, wherein a component of the converted dataset comprises at least one of a textual section in the converted dataset, a figure of the converted dataset, and a table of the converted dataset (¶20).  

Regarding claim 4, Lepore discloses a method of claim 1, wherein the source format structure comprises at least one of a portable document format file and a standard generalized markup language file (¶19, ¶60).  

Regarding claims 8-11, claims 8-11 recite limitations similar to claims 1-4, respectively, and are similarly rejected.

Regarding claims 15-18, claims 15-18 recite limitations similar to claims 1-4, respectively, and are similarly rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delarue et al. (US 9,135,372) – pertains to PLM database selection and processing of objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179